945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virgil N. SEE, Plaintiff-Appellant,v.ROCKINGHAM POULTRY, INCORPORATED, Defendant-Appellee.
No. 91-1003.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1991.Decided Oct. 1, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.   James H. Michael, Jr., District Judge.  (CA-89-61-H)
Dabney Overton, Harrisonburg, Va., for appellant.
Phillip C. Stone, Thomas E. Ullrich, Wharton, Aldhizer & Weaver, Harrisonburg, Va., for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Virgil N. See appeals from the district court's order granting Rockingham's motion for summary judgment and denying See's request for damages arising out of Rockingham's termination of a "Broiler Grower Contract" with See.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court as set forth in detail from the bench at the summary judgment hearing.   See v. Rockingham Poulty, Incorporated, No. CA-89-61-H (W.D.Va. Dec. 2, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.